DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 are allowed. Maeno (US 6314407 B1) discloses warning of a card or change left behind using an infrared sensor. Nakamura (US 20200005044 A1) discloses left object detection and notifications but it’s applied to public transportation not cards left in POS terminals. Closest art Pan (US 20130048713 A1) discloses prompting a user to recover a bank card at an ATM. A camera is used but just for facial recognition. Regarding claims 21-39 the prior art in particular fails to disclose transmit[ting] a message indicating a card insertion, the message including a message code, maintain[ing] a transaction session for a period of time following the transmission of the message, and upon receipt of a third notification from the card reader, instruct[ing] the card reader to return the card. Regarding claim 40, the prior art of record fails to disclose upon determining the insertion of the card into the slot, the card sensor is configured to transmit a first notification indicating the insertion of the card, upon receipt of the entry of the code by the input device, the card reader is configured to transmit a second notification indicating receipt of the entry of the code, and upon receipt of a third notification extending the transaction session for a period of time, the card reader is configured to retain the card for the period of time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687